Citation Nr: 1144801	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO. 09-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Whether a reduction in the rating for the Veteran's bilateral hearing loss from 20 to 0 percent, effective July 1, 2010, was proper.

3. Entitlement to an initial disability rating greater than 20 percent for bilateral hearing loss prior to July 1, 2010. 

4. Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss as of July 1, 2010.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to January 1959. The Veteran subsequently served in the Wyoming, Colorado, and West Virginia Army National Guards from the 1960s to the 1980s.     

The service connection for a right hip disorder issue comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The increased initial rating issues for hearing loss come to the Board on appeal from an April 2009 rating decision issued by the RO in Huntington, West Virginia. 

The reduction issue for hearing loss comes to the Board on appeal from an April 2010 rating decision (final reduction) issued by the RO in Huntington, West Virginia. The Veteran then filed an August 2010 Notice of Disagreement (NOD) with this decision, expressing disagreement with the reduction. 

In March 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing). A transcript of that hearing is associated with the claims folder. 
 
In his May 2009 Substantive Appeal (VA Form 9), the Veteran requested a Travel Board hearing. He cancelled that request in a February 2011 statement. Therefore, the Board hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The Board is adjudicating the issue of service connection for a right hip disorder. To comply with due process requirements, the reduction and increased initial rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Huntington, West Virginia. 


FINDINGS OF FACT

1. The Veteran's treatment in service for a right hip sprain is not related to any current right hip disorder. There is no probative or credible evidence of a nexus between any current right hip disorder and his period of active military service.

2. The Veteran's lay assertions regarding continuity of symptomatology for a right hip disorder are not credible or probative in light of other factors of record. 


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

For the right hip disorder issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2006, February 2007, June 2007, and August 2007. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The November 2006 VCAA letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

With respect to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice prior to the March 2008 rating decision on appeal. Thus, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured National Guard records and VA treatment records. The Veteran has submitted personal statements, argument from his attorney, private medical records, and DRO hearing testimony. 

It was determined that the Veteran's service treatment records (STRs) dated from 1956 to 1959 appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973. When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran asserts he was treated for a right hip disorder during service sometime in 1958 while stationed in Germany. The RO initiated numerous requests to obtain the Veteran's missing STRs, to include STR outpatient records, inpatient / clinical hospital records, Surgeon General's Office (SGO) records, and morning reports, but was met with negative responses from the NPRC in 1994, 2006, 2007, and 2008. The RO sent the Veteran a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, which he completed and returned in March 2007 in an effort to locate alternate service records. However, the NPRC still was not able to secure any STRs. In a March 2008 Formal Finding Memorandum, the RO indicated that all procedures to obtain missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile. The RO described in thorough detail all the efforts it had undertaken. At the March 2010 hearing, the Veteran and his attorney were advised about alternative sources of evidence they could submit to substantiate his claim, to include military "buddy statements" and statements from friends or family. The Veteran stated in an August 2008 NOD that he would submit these statements in support of his claim. However, at the hearing, the Veteran acknowledged he did not have any statements to submit. See hearing testimony at page 8. 

All methods were exhausted in attempting to obtain the missing STRs dated from 1956 to 1959, which are unavailable for consideration. The Board finds no basis for further pursuit of these records, as such efforts would be futile. 38 C.F.R. § 3.159(c)(2), (3). In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). Also, for purposes of this decision, the Veteran's treatment during service for a right hip sprain in 1958 is assumed. 

No VA medical examination and opinion has been secured to determine the etiology of the Veteran's right hip disorder. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). However, the standards of McLendon are not met in this case. The Veteran's statements regarding the occurrence of an in-service right hip sprain in 1958 are acknowledged. However, there is neither medical evidence linking a current right hip disorder to service, nor credible evidence of continuity of symptomatology of a right hip disorder since service. McLendon, 20 Vet. App. at 83. 


Most critically, and as discussed in detail below, the Veteran's lay assertions regarding continuity of symptoms for his right hip disorder are contradicted by his reported medical history in post-service National Guard examinations. "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, a VA examination and opinion is not warranted. 

In March 2010, the Veteran was afforded a DRO hearing in Huntington, West Virginia. A transcript of that hearing has been associated with the claims file. As part of its present decision, the Board has reviewed the record in depth, considering whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the March 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals appropriate colloquies were conducted between the Veteran and the DRO, in accordance with Stuckey v. West, 13 Vet. App. 163  (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence). 

The March 2010 hearing transcript also reflects that the DRO conducted the hearing in accordance with the statutory duties (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. See 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Specifically, the transcript of the hearing reflects that the DRO identified the material issue - whether the Veteran had evidence linking a right hip disorder to his active duty service. The DRO and the Veteran's attorney asked the Veteran about his service and his current symptoms, past and current diagnoses, and where and when he received medical treatment. The fact that STRs were missing was also discussed in detail. The obligations in 38 C.F.R. § 3.103(c)(2)  were met and that the Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498   (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704   (2009)). The March 2010 hearing was legally sufficient, and there has been no assertion by either the Veteran or his attorney to the contrary. 

Overall, VA has provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A. 

The Merits of the Claim - Service Connection

The Veteran contends that he sustained a right hip sprain in the summer of 1958 while stationed in Germany during his military service. He says he injured his right hip after jumping off tanks. He asserts continuity of symptoms since service. He contends his previous right hip sprain has developed into right hip arthritis. See October 2006 claim; March 2007 NA Form 13055; August 2007 attorney letter; April 2008 NOD; March 2010 hearing testimony. 

Upon review of the evidence of record, the Board denies the appeal for service connection for a right hip disorder. The Veteran's assertions regarding continuity of symptoms since discharge from service are found not credible.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The law further provides that no presumptions may be invoked on the basis of advancement of the' disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498. 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. Although no current medical diagnosis of a right hip disorder is present in the claim folder, the Veteran is credible in his current reports of right hip pain. At the hearing, the Veteran stated he was receiving no current treatment for his right hip pain. He says his last treatment was in the 1990s at the VA for right hip arthritis. See hearing testimony at pages 7-8. 

The Veteran's STRs are missing and presumed destroyed in a 1973 fire at the NPRC. However, he is competent to report that he was treated for a right hip sprain in Germany in 1958 during service, especially given the heightened duty due to his missing STRs. He is also competent to report symptoms of right hip pain. Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). 

However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight. Buchanan, 451 F.3d at 1336; Washington 19 Vet. App. at 368. The Veteran has made inconsistent statements regarding his degree of in-service treatment for his right hip. In several instances, the Veteran stated he was only treated on one occasion during his military service for his right hip. See e.g., March 2010 hearing testimony at page 5; August 2007 attorney letter. In contrast, the Veteran has also stated that he received treatment for his right hip on "multiple occasions" while in service. See e.g., October 2006 claim. These inconsistent statements regarding his in-service treatment diminish his credibility and undermine the probative value of his lay assertions. Despite the Veteran's inconsistencies, for purposes of this decision, it is assumed the Veteran was treated during service on at least one occasion for a right hip sprain in 1958.

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he experienced and was treated for right hip pain in 1959 by a private physician, which is within one year of service. He says he received no further treatment until the mid-1980s because he did not have health insurance. See hearing testimony at pages 6-7. However, he continues to assert of continuity of symptoms. See April 2008 NOD. The Veteran is competent to currently report post-service symptoms of and treatment for right hip pain. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). Once evidence is determined to be competent, the Board must determine whether the evidence is also credible. The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See again Washington, 19 Vet. App. at 368.  

In contrast to the Veteran's lay assertions, the first medical evidence of a right hip disorder in the claims folder is from a December 1995 Camden Clark Memorial Hospital emergency room record. At that time, the Veteran was treated for a right hip sprain after the Veteran reported twisting his right hip at work (Italics added).
 X-rays did not reveal right hip arthritis. Notably, there was no mention of a previous in-service injury. 

This first documented post-service treatment is approximately 36 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of a right hip disorder for approximately 36 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

With regard to continuity of symptoms, there are other important factors that weigh against the Veteran's credibility as to his lay assertions. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay statements of continuity are also not credible because they directly contradict other medical evidence of record. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). The Veteran's lay assertions post-service are inconsistent with his reported history documented at various National Guard examinations. 

It is noteworthy that the Veteran underwent periodic post-service National Guard examinations in November 1960, August 1974, December 1976, January 1981, and October 1985 - specifically generated to ascertain his physical fitness. On the Reports of Medical History at these examinations the Veteran denied any past or present history of swollen or painful joints. He never reported any right hip pain or discomfort. He endorsed other medical problems he was having at those times, but given his present contention as to continuity, it is significant that there is no mention of right hip problems. He specifically denied any other illness or injury other than those that were noted on the reports. 

Although he reported a history of broken bones, it was clarified he broke his right forearm as a child. If the Veteran was having continuous right hip pain as he asserts, it is puzzling why he would then deny continuity of symptoms on multiple occasions at National Guard examinations. 

The Board affords great probative value to these medical reports, which were generated with a view towards ascertaining the appellant's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

Importantly, no right hip disorder was diagnosed or found upon clinical evaluation at each of these National Guard examinations as well. These examiners assigned a numerical designation of 1 under the P, U, and L categories on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric). Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit at service discharge. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). In summary, post-service National Guard examinations dated in November 1960, August 1974, December 1976, January 1981, and October 1985 are negative for any right hip disorder complaints or diagnoses.  

His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions. Cartright, 2 Vet. App. at 25. In addition, although the Veteran filed an earlier August 1994 claim for service connection for skin cancer, he did not file a claim for service connection for a right hip disorder at that time, even though he maintains that he has experienced continuity of symptoms since service. The Veteran's lay assertions are less credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

There is also no clinical evidence of right hip arthritis within one year after the Veteran's separation from service or within a reasonable time thereafter. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In addition, there is no probative medical evidence or opinion that links any current right hip disorder to the Veteran's period of active service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). The Veteran has stated he is receiving no current treatment for a right hip disorder. Absent such evidence of a nexus, service connection is not warranted. 

With regard to lay evidence, the Veteran is competent to report purported symptoms of a right hip disorder. See 38 C.F.R. § 3.159(a)(2). And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with. Davidson, 581 F.3d at 1316. However, this is not one of those instances. Neither he nor his attorney, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of alleged right hip arthritis, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. His lay assertions of continuity of symptoms are also not credible. 

Accordingly, even in consideration of the heightened duty due to missing STRs, the preponderance of the evidence is against service connection for a right hip disorder, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip disorder is denied. 




REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's increased initial rating and reduction issues for bilateral hearing loss. 

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant. In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. A Substantive Appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law claimed to have been made. 38 U.S.C.A. §  7105(d); 38 C.F.R. § 20.202.  

For the reduction / restoration issue, the RO must send the Veteran an SOC. With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 C.F.R. § 20.201. While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. Id. A Veteran must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination. 38 C.F.R. § 20.302(a).  

The RO issued a proposed reduction for the Veteran's bilateral hearing loss rating from 20 to 0 percent in a June 2009 rating decision. The RO issued a final reduction in the rating from 20 to 0 percent in an April 2010 rating decision. The Veteran submitted an August 2010 NOD, within one year of notification of that rating decision, expressing dissatisfaction with the reduction from 20 to 0 percent for hearing loss. This statement is a timely NOD as to the reduction issue. 38 C.F.R. § 20.201. See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task). See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

However, the claims file does not reflect that a SOC has been promulgated as to reduction issue. Based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding the reduction issue to the RO for the issuance of a SOC. If the Veteran perfects the reduction claim, then it must be returned to the Board for further appellate consideration. 

Separately, the Veteran is seeking increased ratings for the hearing loss disorder. For the increased initial rating issues, the Veteran filed a claim for service connection for bilateral hearing loss in October 2006. In response, the RO granted service connection for bilateral hearing loss, assigning an initial 20 percent rating, in an April 2009 rating decision. The Veteran filed a May 2009 NOD, expressing disagreement with the initial 20 percent rating assigned. The Veteran requested a 30 percent rating. The RO issued a SOC in April 2010 and a SSOC in September 2010 denying the Veteran increased initial ratings beyond 0 and 20 percent for the respective time periods.  There is no indication the Veteran filed a timely Substantive Appeal for the increased initial rating issues. Id. However, the Court recently held that the 60-day filing period for a Substantive Appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). The Board waives the issue of timeliness and takes jurisdiction of the increased initial rating issues for bilateral hearing loss. 

The RO's resolution of the issue pertaining to the reduction of the hearing loss disability rating may have an impact on the Veteran's increased rating claim. After its resolution, this appeal must be certified to the Board by way of a VA Form 8 (Certification of Appeal). A remand to the RO is required for that purpose.  


A remand is also required for clarification of an August 2009 private audiology report. VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). As part of this duty, if further clarification of certain evidence is essential for a proper appellate decision, the Board shall remand the case to the RO, specifying the action to be undertaken. See 38 C.F.R. § 19.9(a). In fact, the Court recently held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed. This duty should be undertaken when the burden on VA in obtaining this missing information is minimal. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). 

The results of the August 2009 private audiogram were provided in graphic representations without interpretation as to the exact puretone thresholds found. Although the RO secured an August 2010 VA clarification opinion in order to interpret the private audiogram, the VA audiologist failed to provide exact numbers in decibels for the puretone thresholds at the appropriate frequencies. The VA audiologist only provided numbers for the speech discrimination scores. Further clarification from a VA audiologist must be undertaken on remand. 
 
Accordingly, the case is REMANDED to the RO for the following action:

1. Provide the Veteran a SOC on the issue of whether a reduction in the rating for the Veteran's bilateral hearing loss from 20 to 0 percent, effective July 1, 2010, was proper. Give the Veteran time to perfect an appeal of this claim by filing a timely Substantive Appeal (VA Form 9 or equivalent). Only if he appeals should the reduction issue be returned to the Board for further appellate consideration. 

2. The claims file will be forwarded to a qualified VA audiologist for a clarification opinion in order to interpret an August 2009 private audiogram. The VA audiologist should review the August 2009 private audiogram and provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz).  

3. The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Readjudicate the issues of increased initial ratings in excess of 0 and 20 percent for bilateral hearing loss. If the benefit sought is not granted, issue a SSOC and allow the Veteran and his attorney an opportunity to respond. If the increased initial rating issues are not resolved in the Veteran's favor, certify the appeal for Board review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


